1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   LAWRENCE WALLACE,                       Case No. EDCV 16-2046 MWF (SS)

12                   Plaintiff,              ORDER ACCEPTING FINDINGS,

13        v.                                 CONCLUSIONS, AND

14   A. GARIBAY, et al.,                     RECOMMENDATIONS OF UNITED

15                   Defendants.             STATES MAGISTRATE JUDGE

16

17

18        Pursuant   to    28   U.S.C.   §   636,   the   Court   has   reviewed

19   Plaintiff’s Complaint, Defendants’ Motion for Summary Judgment,

20   all the records and files herein, the Report and Recommendation of

21   the United States Magistrate Judge, and Plaintiff’s Objections.

22   After having made a de novo determination of the portions of the

23   Report and Recommendation to which Objections were directed, the

24   Court concurs with and accepts the findings and conclusions of the

25   Magistrate Judge.

26   \\

27   \\

28   \\
1         IT IS ORDERED that the Motion for Summary Judgment filed by

2    Defendants Alfredo Garibay and James Bunsold is GRANTED.

3

4         IT    IS   FURTHER   ORDERED   that   Judgment   shall   be   entered

5    dismissing this action with prejudice as to Garibay and Bunsold.

6    This action shall be dismissed without prejudice as to Defendant

7    Lieutenant Williams pursuant to Federal Rule of Civil Procedure

8    4(m) for failure to serve.

9
10        The Clerk of the Court shall serve copies of this Order and
11   the Judgment herein on Plaintiff at his current address of record
12   and on counsel for Defendants.
13

14        LET JUDGMENT BE ENTERED ACCORDINGLY.
15

16   DATED:    November 28, 2018
17                                            MICHAEL W. FITZGERALD
                                              UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26

27

28

                                          2
